                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

TERRY FOSTER and                                                         PLAINTIFFS
JANIE BREWER

v.                        CASE NO. 3:20-CV-00285-BSM

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS, LOCAL 558, et al.                                   DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed.

     IT IS SO ORDERED this 2nd day of June, 2021.




                                                 UNITED STATES DISTRICT JUDGE
